Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered.  Applicant argues that none of the prior arts teach the new limitation “the second sensor has at least two different positions for measurement during operation, the positions defined by degree of protrusion into the flow channel”.  However, prior art Bianchi does teach this limitation as discussed in paragraph 48.
Please see the rejection below for further detail.
Drawings
The drawings were received on 03/15/2019.  These drawings are acceptable based upon the amendments to claims 1, 9 and 11.
Claim Rejections - 35 USC § 112
112 rejections have been overcome by the amendments to the claims.  As a result, the rejection has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5, 8-9, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (USPN 5251148) in view of Olin (USPN 9239257 B2), in further view of Bianchi et al. (US PGPub 20170115183 A1).
Regarding Claim 1, Haines et al. discloses a valve device comprising: a valve (4); 5a flow channel (8/12) in the valve (4); a first sensor (104, 108 or 132); a second sensor (124) measuring a temperature of a fluid in the flow channel (8/12), but does not disclose the first sensor being a velocity sensor or and a control unit configured to determine a flow rate through the valve based on the local fluid velocity and the temperature; wherein the second sensor has at least two different positions for measurement during operation, the positions defined by degree of protrusion into is in the flow channel.  
Olin teaches a first sensor (20’) measuring a local fluid velocity and a second sensor (30) measuring a temperature of a fluid (Col. 9, Lines 11-28) and a control unit (110) configured to determine a flow rate based on the local fluid velocity and the temperature (Col. 9, Lines 29-54) in order to improve accuracy (Col. 11, Lines 24-40).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the sensors of Haines et al. with a temperature and flow sensor that calculate the flow as taught by Olin 
Per the Haines et al./Olin combination the first and second sensors of Olin replace sensor 152.
Bianchi et al. teaches a sensor (32) sensor has at least two different positions for measurement during operation, the positions defined by degree of protrusion into is in the flow channel (57), as described in paragraph 48, where the sensor may be extended or retracted if a different position is desired, in order to align with the fluid flow, so as to provide a more accurate account of the conditions as well as allow the user to select alternate locations when measuring (Paras. 48 and 52).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the second sensor of Haines et al. with a capability to move in at least two different positions as taught by Bianchi et al. in order to align with the fluid flow, so as to provide a more accurate account of the conditions as well as allow the user to select alternate locations when measuring.
Regarding Claims 2 and 12, the Haines et al./Olin/Bianchi et al. combination teaches a third sensor (Haines et al., 96) measuring a valve position (Haines et al., Col. 4, Lines 10-29); wherein the control unit (Haines et al.120/Olin, 110) is configured to determine a flow rate through the valve based on the local fluid velocity and the temperature and the valve position.  
Regarding Claims 3 and 13, the Haines et al./Olin/Bianchi et al. combination teaches the third sensor (Haines et al., 96) is moveably arranged in the flow channel.  
Regarding Claims 5 and 15, Haines et al. discloses the valve 30(4) comprises means to adjust the flow rate through the valve (4), as described in column 2, lines 32-
Regarding Claims 8 and 18, Haines et al. discloses the valve device comprises a member (28) to shape a flow pattern of a fluid flow in the flow channel (8/12).
Regarding Claim(s) 9, the structural limitation of the apparatus described in the claim is recited in Claims 1-2.
Regarding Claim 11, Haines et al. discloses a valve device comprising: a valve (4); 5a flow channel (8/12) in the valve (4); a first sensor (104, 108 or 132); a second sensor (124) measuring a temperature of a fluid in the flow channel (8/12), but does not disclose the first sensor being a velocity sensor or and a control unit configured to determine a flow rate through the valve based on the local fluid velocity and the temperature; wherein the second sensor has at least two different positions for measurement during operation, the positions defined by degree of protrusion into is in the flow channel.  
Olin teaches a first sensor (20’) measuring a local fluid velocity and a second sensor (30) measuring a temperature of a fluid (Col. 9, Lines 11-28) and a control unit (110) configured to determine a flow rate based on the local fluid velocity and the temperature (Col. 9, Lines 29-54) in order to improve accuracy (Col. 11, Lines 24-40).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the sensors of Haines et al. with a temperature and flow sensor that calculate the flow as taught by Olin in order to improve accuracy.
Per the Haines et al./Olin combination the first and second sensors of Olin replace sensor 152.
Bianchi et al. teaches a sensor (32) sensor has at least two different positions for measurement during operation, the positions defined by degree of protrusion into is in the flow channel (57), as described in paragraph 48, where the sensor may be extended or retracted if a different position is desired, in order to align with the fluid flow, so as to provide a more accurate account of the conditions as well as allow the user to select alternate locations when measuring (Paras. 48 and 52).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the second sensor of Haines et al. with a capability to move in at least two different positions as taught by Bianchi et al. in order to align with the fluid flow, so as to provide a more accurate account of the conditions as well as allow the user to select alternate locations when measuring.
Regarding Claim 14, the Haines et al./Olin/ Bianchi et al. combination teaches the second sensor (Bianchi et al., 32) comprises a temperature sensor protruding into the flow channel (Bianchi et al., Fig. 4).  
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (USPN 5251148) in view of in view of Olin (USPN 9239257 B2), in further view of Bianchi et al. (US PGPub 20170115183 A1), in further view of Platt et al. (US PGPub 20060207426 A1).
Regarding Claims 6 and 16, Haines et al. discloses the valve device comprises at least one valve, but does not disclose the valve selected from the group consisting of: a ball valve, a needle valve, and a butterfly valve.  
Platt et al. teaches plug valves and needle valves as being equivalent to one another (Para. 69).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a needle valve instead of a plug valve because of the equivalence of needle valves and plug valves for their use in to control the flow of an element art and the selection of any of these known equivalents to control flow would be within the level of ordinary skill in the art.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (USPN 5251148) in view of Olin (USPN 9239257 B2), in further view of Bianchi et al. (US PGPub 20170115183 A1), in further view of Breen et al. (US PGPub 20060005635 A1).
Regarding Claims 7 and 17, the Haines et al./Olin/Bianchi et al. combination does not teach the first sensor comprises a temperature sensor and a heater; and the first sensor is configured to record the first signal based on a calorimetric measuring principle.  
Breen et al. teaches (10-13) comprises a temperature sensor and a heater (13, Para. 24, where the temperature sensor and heater are all part of element 13); and the first sensor (10-13) is configured to record the first signal based on a calorimetric measuring principle (Para. 25) in order to be able determine the health of the sensor (Para. 7).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the first sensor of Haines et al. with a flow sensor as taught by Breen et al. in order to be able determine the health of the sensor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753